ACCEPTED
                                                                                           07-14-00335-CR
                                                                               SEVENTH COURT OF APPEALS
                                                                                        AMARILLO, TEXAS
                                                                                    12/29/2014 11:58:11 AM
                                                                                         Vivian Long, Clerk


            IN THE SEVENTH DISTRICT COURT OF APPEALS
                      FOR THE STATE OF TEXAS
                                                                          FILED IN
                                                                   7th COURT OF APPEALS
RAUL CONSTANCIO                         §                            AMARILLO, TEXAS
                                                                  12/29/2014 11:58:11 AM
VS.                                     §             NO.   07-14-00335-CR
                                                                        VIVIAN LONG
                                                                           CLERK
THE STATE OF TEXAS             §
 _________________________________________________________________

      STATE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
 _________________________________________________________________


TO THE HONORABLE COURT OF APPEALS:

      The State of Texas, Appellee, moves the Court to extend the time for filing

the State's brief in the above numbered cause and in support shows the Court as

follows:

                                             I.

      The due date for filing the State's brief is December 31, 2014. Pursuant to

Rule 10.5(b) of the Rules of Appellate Procedure, the State respectfully requests a

thirty (30) day extension of time to file its response to Appellant's Brief.

                                            II.

      The State has requested no prior extension of time to file its brief.

                                            III.

      The State’s request for an extension of time to file its brief is based upon

several different matters. The undersigned attorney has filed one appellate brief


                                             1
within the past month (State of Texas v. Hayden Huse, PD-0433-14, filed December

17, 2014), as well as a supplemental brief (Sammy Vidales v. State of Texas, No. 07-

13-00286-CR, filed December 18, 2014) and a response to a Motion to Set Bail

(Jacinto Santos v. State of Texas, No. 07-14-00116-CR, filed December 22, 2014).

Additionally, the undersigned attorney was out of the office from December 23-28,

2014, and will be out of the office for the rest of this week (December 30, 2014-

January 4, 2015).

                                          IV.

      The extension in this cause is necessary for the State to have sufficient time

to properly evaluate the entire record, research all issues adequately, and prepare its

response to Appellant's Brief. It is not being requested for purposes of undue delay.

      WHEREFORE, the State respectfully requests that the Court extend the time

for filing the State's brief in this cause until February 2, 2015.

                                                Respectfully submitted,

                                                MATTHEW D. POWELL
                                                Criminal District Attorney
                                                State Bar No. 00784782


                                                By: /s/ Jeffrey S. Ford
                                                Jeffrey S. Ford
                                                Assistant Criminal District Attorney
                                                Lubbock County, Texas
                                                State Bar No. 24047280
                                                P.O. Box 10536
                                                Lubbock, Texas 79408

                                            2
                                           (806) 775-1166
                                           FAX (806) 775-7930
                                           E-Mail: JFord@co.lubbock.tx.us

                        CERTIFICATE OF SERVICE

      I certify that a true copy of the above and foregoing State’s Motion for
Extension of Time has been delivered to Allison Clayton, Attorney for Appellant,
by e-mail to Allison@AllisonClaytonLaw.com on December 29, 2014.

                                           MATTHEW D. POWELL
                                           Criminal District Attorney
                                           State Bar No. 00784782


                                           By: /s/ Jeffrey S. Ford
                                           Jeffrey S. Ford




                                       3